Citation Nr: 0843632	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  06-05 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for folliculitis of the 
scalp.

2.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Navy 
from August 1989 to August 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions, dated in January 2005 and 
February 2006, of the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

Procedural history

Folliculitis claim

In September 1994, the veteran filed a claim of entitlement 
to service connection for "fungus growth on the scalp" and 
"spotted hair loss".  The veteran's claim was denied in a 
June 1995 rating decision.  The veteran did not appeal that 
decision.  

The veteran's claim of entitlement to service connection for 
"cysts to scalp and head" was again denied in August 1997.  
That decision was also not appealed.  

In May 2003, the RO again declined to reopen the veteran's 
claim of entitlement to service connection for cysts to scalp 
and head, indicating that new and material evidence had not 
been submitted.  The veteran did not appeal that decision.  

In June 2005, the veteran filed to reopen his previously 
denied claim of entitlement to service connection for 
folliculitis of the scalp (claimed as cysts of the scalp).  
His claim was denied in a February 2006 rating decision.  The 
veteran filed a timely substantive appeal [VA Form 9] in 
October 2006.  

Bipolar disorder claim

In September 1995, the veteran filed a claim of entitlement 
to service connection for "depressive neurosis".  His claim 
was denied in an August 1997 rating decision.
The veteran did not appeal that decision.  

In May 2003, the RO declined to reopen the veteran's claim of 
entitlement to service connection for bipolar disorder 
(claimed as depressive neurosis/chronic compulsive disorder), 
indicating that new and material evidence had not been 
submitted.  The veteran did not appeal that decision.

In October 2004, the veteran filed to reopen his previously 
denied claim of entitlement to service connection for bipolar 
disorder.  His claim was denied in a January 2005 rating 
decision.  The veteran filed a timely substantive appeal 
[VA Form 9] in February 2006.  In a May 2006 supplemental 
statement of the case (SSOC), the RO reopened he claim and 
denied it on the merits.  

Hearing

In August 2008, the veteran presented sworn testimony during 
a personal hearing in San Antonio, Texas, which was chaired 
by the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the veteran's VA claims 
folder.  

Issues not on appeal

In the January 2005 rating decision which denied the 
veteran's claim to reopen his bipolar disorder claim, the RO 
also denied service connection for diabetes mellitus and 
post-traumatic stress disorder (PTSD).  The veteran disagreed 
with those denials.  However, the veteran, through his 
representative, later withdrew his appeal as to both issues 
in a June 2005 statement.  Those issues are therefore no 
longer in appellate status and will be discussed no further 
herein.  See 38 C.F.R. 
§ 20.204 (2008).

In the February 2006 rating decision which denied the 
veteran's claim to reopen his folliculitis claim, the RO also 
denied service connection for a bilateral foot condition.  
The veteran disagreed with that denial.  In an August 2006 
rating decision, the RO granted service connection for 
bilateral foot strain and assigned a 20 percent disability 
rating.  To the Board's knowledge, the veteran has not 
disagreed with that decision.  That matter has accordingly 
been resolved.  
See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second NOD must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].

In a June 2007 rating decision, the RO in Waco, Texas 
increased the disability rating assigned for the veteran's 
service-connected right ventral hernia from noncompensable 
disabling to 20 percent disabling.   The Waco RO also denied 
reopening a previously denied claim of entitlement to service 
connection for impotence.  The veteran did not disagree with 
that decision.     

Thus, the only issue on appeal are the two issues listed on 
the first page of this decision.

Remanded issue

As is set forth in more detail below, the veteran's claim of 
entitlement to service connection for bipolar disorder is 
being reopened.  The issue is REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, D.C.  
The veteran will be informed if any additional action is 
required on his part.


FINDINGS OF FACT

1.  In a May 2003 rating decision, the RO confirmed and 
continued a previous denial of service connection for 
folliculitis of the scalp.  The veteran was notified of that 
decision and of appellate rights and procedures; he did not 
submit a timely appeal.  

2.  The evidence associated with the claims folder, 
subsequent to the May 2003 rating decision, is neither 
cumulative nor redundant of the evidence of record and raises 
a reasonable possibility of substantiating the claim of 
entitlement to service connection for folliculitis of the 
scalp.

3.  The competent medical evidence of record demonstrates 
that the veteran's currently diagnosed folliculitis of the 
scalp is related to his military service.

4.  In the May 2003 rating decision, the RO confirmed and 
continued a previous denial of service connection for bipolar 
disorder.  The veteran was notified of that decision, and of 
appellate rights and procedures; he did not submit a timely 
appeal.  

5.  The evidence associated with the claims folder, 
subsequent to the May 2003 rating decision, is neither 
cumulative nor redundant of the evidence of record and raises 
a reasonable possibility of substantiating the claim of 
entitlement to service connection for bipolar disorder.


CONCLUSIONS OF LAW

1.  The RO's May 2003 rating decision is final.  38 U.S.C.A. 
§ 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Since the May 2003 rating decision, new and material 
evidence has been received with respect to the veteran's 
claim of entitlement to service connection for folliculitis 
of the scalp; therefore, the claim is reopened.  38 U.S.C.A. 
§ 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).

3.  Folliculitis of the scalp was incurred in active military 
service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

4.  Since the May 2003 rating decision, new and material 
evidence has been received with respect to the veteran's 
claim of entitlement to service connection for bipolar 
disorder; therefore, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen previously denied claims of 
entitlement to service connection for folliculitis of the 
scalp and bipolar disorder.  Implicit in his claims is the 
contention that new and material evidence which is sufficient 
to reopen the previously-denied claims has been received.

Although the RO reopened the veteran's claim of entitlement 
to service connection for bipolar disorder in the May 2005 
SSOC, the question of whether new and material evidence has 
been received is one that must be addressed by the Board, 
notwithstanding a decision favorable to the appellant that 
may have been rendered by the RO.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and 
material evidence was presented or secured for the claim, 
making RO determination in that regard irrelevant]; see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board has a jurisdictional responsibility to consider 
whether it was proper for the RO to reopen a previously 
denied claim].  As such, the Board will first consider 
whether new and material evidence has been received 
sufficient to reopen either claim currently on appeal.  

The Board will discuss certain preliminary matters.  The 
issues on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

For a claim to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the veteran's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify applies to the issues on 
appeal; the standard of review and duty to assist do not 
apply to the claims unless they are reopened.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the veteran and the veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of this notice, VA is to 
specifically inform the veteran and the veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in letters 
dated November 2004 and August 2005.  The letters indicated 
that in order for service connection to be granted there must 
be evidence of an injury in military service or a disease 
that began in or was made worse during military service, or 
that there was an event in service that caused an injury or 
disease; a current physical or mental disability shown by 
medical evidence; and a relationship between the disability 
and an injury, disease, or event in military service.  

The letters notified the veteran that evidence sufficient to 
reopen his previously denied claims must be "new and 
material," closely mirroring the regulatory language of 38 
C.F.R. § 3.156(a).  The November 2004 letter indicated new 
and material evidence was required to reopen the claims, and 
specifically noted "[t]o qualify as new, the evidence must 
be in existence and be submitted to VA for the first time. . 
. In order to be considered material, the additional existing 
evidence must pertain to the reason your claim was previously 
denied."  The letter thus notified the veteran that evidence 
sufficient to reopen his previously denied claims must be 
"new and material," closely mirroring the regulatory 
language of 38 C.F.R. § 3.156(a).  Moreover, as to the 
bipolar disorder claim, the November 2004 letter informed the 
veteran of the reason his claim was previously denied:  
"[y]our claim for . . . bipolar disorder was previously 
denied because the evidence showed no diagnosis of [this] 
condition in service nor did it show that your [condition 
was] caused by service.  Therefore, the evidence you submit 
must relate to this fact."  

As to the folliculitis of the scalp claim, the August 2005 
letter informed the veteran, "[y]our claim was previously 
denied because there is no evidence of diagnosis or treatment 
for the disability [in] service.  Therefore, the evidence you 
submit must relate to this fact."  As such, the veteran was 
thoroughly advised of the bases for the previous denials to 
determine what evidence would be new and material to reopen 
the claims.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
VCAA letters.  Specifically, the November 2004 and August 
2005 letters stated that VA would assist the veteran in 
obtaining relevant records from any Federal agency, to 
include military records, Social Security Administration 
(SSA) records and medical records at VA hospitals.  The 
veteran was also advised in the letters that a VA examination 
would be scheduled if necessary to make a decision on his 
claims.  With respect to records from private doctors and 
hospitals, the VCAA letters informed the veteran that VA 
would make reasonable efforts to request such records.

The November 2004 and August 2005 VCAA letters emphasized, 
"If the evidence is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the records declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency."  [Emphasis as in the 
originals].

The letters specifically requested, "[i]f there is any other 
evidence or information that you think will support your 
claim, please let us know."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. 
§ 3.159(b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a March 2006 VCAA letter.  The letter detailed 
the evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations, statements from 
employers as to job performance and time lost due to service-
connected disabilities, and witness statements.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of an increased rating claim: 
when the claim was received and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule."  The veteran was also advised in the 
letter as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Further, there is no timing problem as to VCAA notice since, 
as indicated above, the veteran's claims were re-adjudicated 
in an August 2007 SSOC following the issuance of the March 
2006 Dingess letter.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  As has been noted above, 
the duty to assist does not attach until a claim is reopened.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran and his representative have been 
afforded the opportunity to present evidence and argument in 
support of the claims.  As detailed in the Introduction, the 
veteran testified before the undersigned Veterans Law Judge 
in August 2008.

Accordingly, the Board will proceed to a decision.




	(CONTINUED ON NEXT PAGE)





1.  Entitlement to service connection for folliculitis of the 
scalp.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 
C.F.R. § 3.156 (2008)].  This change in the law pertains only 
to claims filed on or after August 29, 2001.  Because the 
veteran's claim to reopen was initiated in April 2002, the 
claim will be adjudicated by applying the revised section 
3.156, discussed immediately below.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Factual background

The "old" evidence 

When the veteran's claim of entitlement to service connection 
for folliculitis of the scalp was last finally denied by the 
RO in May 2003, the following pertinent evidence was of 
record.

The veteran's service treatment records indicate that in 
January 1990 he was treated for a small lump on the left side 
of his groin which included white caps on his hair follicles.  
Urinalysis at the time was negative for a sexually 
transmitted disease.  The veteran was prescribed 
dicloxacillan.  Although the veteran's August 1991 separation 
examination was absent any complaints of folliculitis, a 
continuing prescription for doxycycline was documented.  

Post-service medical treatment records indicate that the 
veteran was suffering from an "acute follicular" reaction 
in October 1992 and a sebaceous cyst on his scalp in April 
1993.  See San Diego Mission Clinic treatment records dated 
October 1992 to April 1993.  He was first seen by a VA 
physician in May 1994, at which time he was diagnosed with 
low grade perifolliculitis capitis and was prescribed 
Doxycycline.  See VA treatment records dated May 1994 and San 
Diego Mission Clinic treatment record dated May 1994.

VA treatment records dated October 1994 through January 2003 
documented numerous complaints of and treatment for skin 
rashes and cysts on the veteran's scalp.  

There were two VA examinations of record in 2003 which 
pertained to the veteran's skin condition.  A March 1995 VA 
examination documented the veteran's report that he "has had 
a rash on the scalp since 1990."  The March 1995 examiner 
rendered a diagnosis of tinea capitis with alopecia.  An 
October 1995 VA examiner diagnosed the veteran with 
"retention (pilar) cysts on scalp associated with focal 
alopecia and pain."

Also of record were numerous statements made by the veteran 
which pertained to his chronic skin problems.

The May 2003 rating decision 

In its May 2003 decision, the RO continued and confirmed its 
previous denial of service connection for folliculitis of the 
scalp (scalp cysts with hair loss).  Specifically, the RO 
stated that "[t]he medical evidence does not show the 
condition was incurred in service.  The first evidence of 
this disability was in 1994, some three years after discharge 
from service."  

The veteran was informed of the May 2003 rating decision and 
of his appeal rights by letter from the RO dated May 2003.  
He did not appeal.  

In June 2005, the veteran requested that his claim be 
reopened.  After the RO denied the veteran's claim, this 
appeal followed.  

The evidence which has been added to the record since the May 
2003 rating decision will be discussed in the Board's 
analysis below.

Analysis

The May 2003 rating decision in essence denied the veteran's 
claim because in the opinion of the RO Hickson elements (2) 
and (3), in-service disease and medical nexus, were lacking.  

The unappealed May 2003 RO rating decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2008).  As explained above, the veteran's claim for service 
connection may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).  

In reviewing the evidence added to the claims folder since 
the May 2003 denial, the Board finds that additional evidence 
has been submitted which is sufficient to reopen the 
veteran's claim.  Specifically, a March 2005 VA medical 
opinion states that the veteran "has had folliculitis of the 
scalp since 1990.  He was seen in [the] military medical 
clinic while on active duty.  At that time he was noted to 
have folliculitis of the groin and receive[d] antibiotic 
treatment. . . [current] exam reveal[s] considerable keloidal 
scarring of occipital scalp.  [Veteran] also has marked 
folliculitis of groin area.  This most likely is a variant of 
hidradenitis suppurativa with resultant acne keloidalis and 
folliculitis of groin.  This is a follicular occlusion 
disease."

The medical opinion evidence associated with the claims 
folder subsequent to the May 2003 rating decision is neither 
cumulative nor redundant of the evidence of record and raises 
a reasonable possibility of substantiating the veteran's 
claim of entitlement to service connection for folliculitis 
of the scalp.  The additional evidence suggests that the 
veteran's current folliculitis of the scalp manifested during 
his active military service and continued thereafter.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), [a 
veteran seeking disability benefits must establish a 
connection between the veteran's service and the claimed 
disability].  Therefore, new and material evidence has been 
received pursuant to 38 C.F.R. § 3.156(a).  
The veteran's claim for entitlement to service connection for 
folliculitis of the scalp is therefore reopened.

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  The first concern centers on the case of Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The second concern 
involves the statutory duty to assist, which comes into play 
at this juncture.  The third concern is the standard of 
review which the Board must employ in de novo decisions.

(i.) Bernard considerations

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that when the Board addresses a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

The veteran's presentation has not been limited to the matter 
of new and material evidence.  As was indicated in the 
Introduction, the veteran presented testimony at a Board 
hearing in August 2008 which address the claim without regard 
for the finality of the previous RO decisions.  Thus, there 
is no prejudice to him in the Board's consideration of his 
claim on the merits.

(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture.  
The Board must therefore determine whether additional 
development of the evidence is needed.

In this case, VA has obtained the veteran's service treatment 
records as well as VA and private treatment records.  These 
records have been associated with the veteran's claims file.  
Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the duty to assist provisions 
of the VCAA and that no further actions need be undertaken on 
the veteran's behalf.

(iii.) Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there 
is an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.



Discussion of the merits of the claim

The veteran is claiming entitlement to service connection for 
folliculitis of the scalp, which he asserts manifested during 
his active military service.  See, e.g., the veteran's 
statement dated September 2002.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence or aggravation of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.

With respect to Hickson element (1), current disability, the 
veteran has been repeatedly diagnosed with folliculitis of 
the scalp.  See, e.g., VA treatment record dated June 2002.  
Accordingly, Hickson element (1) is satisfied.

With regard to Hickson element (2), in-service disease, as 
indicated above, service treatment records document the 
veteran's complaints of and treatment for a skin condition 
involving the follicles of the groin in January 1990.  
Although folliculitis of the scalp, as such, was not 
identified, Hickson element (2) is nonetheless arguably met.

As to crucial element (3), medical nexus, there is a March 
2005 VA opinion of record which relates the veteran's 
currently diagnosed folliculitis of the scalp with his 
folliculitis of the groin which was noted during his military 
service.  Specifically, the VA physician stated that the 
veteran "has had folliculitis of the scalp since 1990.  He 
was seen in [the] military medical clinic while on active 
duty.  At that time he was noted to have folliculitis of the 
groin and receive antibiotic treatment. . . [current] exam 
reveal[s] considerable keloidal scarring of occipital scalp.  
[Veteran] also has marked folliculitis of groin area.  This 
most likely is a variant of hidradenitis suppurativa with 
resultant acne keloidalis and folliculitis of groin.  This is 
a follicular occlusion disease."  See VA treatment record 
dated March 2005.

There is no competent medical evidence which would service to 
contradict the March 2005 VA opinion, which links the 
veteran's currently diagnosed folliculitis of the scalp to 
the January 1990 in-service documentation of a follicular 
rash of the groin.

The March 2005 opinion appears to be consistent with the 
veteran's treatment history.  Specifically, medical evidence 
documents the veteran's complaints of a follicular disease 
starting in service, with treatment for scalp lesions, cysts, 
and rashes beginning in October 1992, shortly after he left 
service.  As indicated above, treatment records dated 1994 
through 2006 document a continuing diagnoses of skin 
conditions of the scalp.  
 
Accordingly, the competent medical evidence of record 
indicates that the veteran's currently diagnosed folliculitis 
manifested during his active military service.  Hickson 
element (3), and therefore all elements, is satisfied.

In summary, the veteran has met all requirements needed to 
establish service connection for folliculitis of the scalp.  
The benefit sought on appeal is therefore granted.

2.  Entitlement to service connection for bipolar disorder.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection and finality/new and material evidence have been 
set forth above and will not be repeated here.

For certain chronic disorders, to include psychosis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).



Alcohol and drug abuse

Service connection may not be granted for alcohol or drug 
abuse.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. 
§§ 3.1(n), 3.301(c) (2008); see also VAOPGPREC 2-97 (January 
16, 1997).

Factual background

The "old" evidence 

When the veteran's claim for entitlement to service 
connection for bipolar disorder was last finally denied by 
the RO in May 2003, the following pertinent evidence was of 
record.

Service treatment records indicated that the veteran received 
in-patient treated for alcohol dependence from April 1990 to 
June 1990.  Service personnel records documented disciplinary 
action in October 1990, December 1990, March 1991, and April 
1991.  December 1990 and April 1991 Captain's Masts cited 
drunkenness and alcohol abuse as the reasons for disciplinary 
action.  

In the August 1991 separation examination report, the veteran 
reported that he was "in good health and taking anti-
abuse."  

A VA treatment record dated July 1994 documented a diagnosis 
of organic mood disorder and ruled out dysthemia.  The July 
1994 treatment note also recorded the veteran's complaints 
that he had been feeling depressed over a period of five 
years, since his father's death.  

Also of record was a VA psychological examination dated 
November 1995.  
The November 1995 examiner noted that the veteran "currently 
has no psychiatric complaints except for a nagging sense of 
hypersensitivity about his scalp lesions."  Notably, the 
examiner stated, "I saw no evidence of schizophrenia, 
bipolar disorder, or organic brain dysfunction."  The VA 
examiner went on to diagnose the veteran with "probable 
depressive neurosis by history, currently in remission."  

A June 2002 treatment note from the VA Substance Abuse 
Treatment Program (SATP) documented the veteran's evolving 
psychiatric diagnoses.  Specifically, the VA physician noted 
that the veteran was "here for a psych visit following 
admission to SATP program recently . . . was transferred from 
Waco in-patient psych unit where he was admitted with 
complaints of depression, suicidal ideations and relapse of 
cocaine and alcohol abuse.  Discharge diagnosis [May 2002] 
included Alcohol and cocaine abuse and bipolar disorder, 
manic."  VA treatment records dated June 2002 through May 
2003 indicated a continuing bipolar disorder diagnosis.  

Also of record were various statements of the veteran 
describing the experiences he had in the military service 
from which he felt his psychiatric problems developed.  

The May 2003 rating decision 

In its May 2003 decision, the RO continued and confirmed its 
previous denial of service connection for bipolar disorder.  
Specifically, the RO stated that "[t]he medical evidence 
does not show the condition was incurred in service nor was 
it shown within the one year of discharge from service.  The 
first evidence of this disability was in 1994, some three 
years after discharge from service."  

The veteran was informed of the May 2003 rating decision and 
of his appeal rights by letter from the RO dated May 2003.  
He did not appeal.  

In October 2004, the veteran requested that his claim be 
reopened.  After the RO denied the veteran's claim, this 
appeal followed.  

The evidence which has been added to the record since the May 
2003 rating decision will be discussed in the Board's 
analysis, below.



Analysis

As with the folliculitis claim, the May 2003 RO rating 
decision in essence denied the claim because the RO believed 
that Hickson elements (2) and (3) were lacking.  That is the 
RO found that the veteran's bad behavior in service was due 
to alcohol abuse, not a psychosis, and that a psychosis was 
initially manifested over one year after the veteran left 
military service. 
 
The newly added evidence, in pertinent part, consists of VA 
treatment records from October 2004 to May 2007, including a 
treatment note from a VA social science program specialist 
dated December 2005.  The VHA Mental Health Intensive Care 
Management (MHICM) treatment note, which was made in response 
to a request from the Social Security Administration, 
reports, "it is the opinion of myself and the MHICM 
physician that [the veteran] does currently and in the past 
has suffered with bipolar disorder and PTSD and the records 
indicate that he used alcohol as a self medication, but is 
not the reason for the bipolar disorder diagnosis. . . 
Beginning with the service records; a diagnosis of adjustment 
disorder would have been the appropriate diagnosis to use so 
that the alcohol use would not taint the fact that the client 
has suffered with bipolar disorder in the past, currently and 
will always need treatment for this disorder for the 
remainder of his life..."

This report, fairly read, indicates that a psychosis may have 
been present during service but was masked by the veteran's 
abuse of alcohol.  Accordingly, the Board concludes that new 
and material evidence pertaining to the medical nexus between 
the veteran's current bipolar disability and his military 
service has been submitted.  The veteran's claim for 
entitlement to service connection for bipolar disorder is 
therefore  reopened.

Additional comments

As was indicated in the Board's VCAA discussion above, VA's 
statutory duty to assist the veteran in the development of 
his claim attaches at this juncture.  For the reasons 
explained in the remand section below, the Board finds that 
additional development is necessary before the Board may 
proceed to a decision on the merits of the reopened claim.

The Board wishes to make it clear that although the evidence 
discussed above is adequate for the limited purposes of 
reopening the claim, this does not make it sufficient to 
allow the grant of the benefits sought.  See generally Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998) [material evidence is 
evidence that would contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant the claim].


ORDER

Entitlement to service connection for folliculitis of the 
scalp is granted.

New and material evidence having been received, the claim of 
entitlement to service connection for bipolar disorder, is 
reopened.  To that extent only, the appeal is allowed.



REMAND

After having carefully considered the matter, and for the 
reasons expressed immediately below, the Board finds that the 
veteran's claim of entitlement to service connection for 
bipolar disorder must be remanded for additional evidentiary 
development.  



	(CONTINUED ON NEXT PAGE)





Reasons for remand

Medical opinion

As was discussed above, the newly submitted medical evidence 
alleges that the veteran's behavioral problems in military 
service were manifestations of his currently diagnosed 
bipolar disorder, rather than alcohol abuse, which was 
identified and treated at the time.  Specifically, as 
indicated above, the December 2005 treatment record states 
that "[b]eginning with the service records; a diagnosis of 
adjustment disorder would have been the appropriate diagnosis 
to use so that the alcohol use would not taint the fact that 
the client has suffered with bipolar disorder in the past, 
currently and will always need treatment for this disorder 
for the remainder of his life . . . ."  

This opinion is vague and somewhat speculative.  While 
sufficient for the limited purpose of reopening the veteran's 
claim, the opinion is insufficient as a basis to decide the 
claim on the merits.  See Hodge, supra; see also Beausoleil 
v. Brown, 
8 Vet. App. 459, 463 (1996); Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
[holding that medical opinions which are speculative, general 
or inconclusive in nature cannot support a claim]

The record does not contain any other source of competent 
medical evidence considering the relationship, if any, 
between the veteran's in-service difficulties and his current 
disability.  The Board believes that a medical opinion must 
be obtained concerning this key question.

In short, this case presents certain medical questions which 
cannot be answered by the Board.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].  The questions include whether the veteran's 
bipolar disorder manifested during his military service.  
These issues must be addressed by an appropriately qualified 
physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
see also 
38 C.F.R. § 3.159(c)(4) (2007) [a medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim].

Accordingly, the case is REMANDED for the following action:

1.	VBA should arrange for a review of 
the 
veteran's VA claims folder by a 
mental health professional with 
appropriate expertise in order to 
render an opinion, in light of the 
veteran's entire medical history, 
as to the relationship, if any, 
between the veteran's currently 
diagnosed bipolar disorder and his 
military service.  Specifically, 
the examiner should indicate 
whether it is at least as likely as 
not that the veteran's bipolar 
disorder manifested during his 
active military service or within 
one year thereafter.  In 
particular, the reviewer should 
comment on the suggestion contained 
in the December 2005 report that 
the veteran's behavior in service 
was indicative of his currently 
diagnosed bipolar disorder and 
whether the veteran's in-service 
alcohol abuse masked the later-
diagnosed psychosis.  If an 
interview with the veteran and/or 
diagnostic testing is deemed to be 
appropriate by the reviewer, such 
should be scheduled.  A report 
should be prepared and associated 
with the veteran's VA claims 
folder.

2.	After undertaking any additional 
development which it deems 
necessary, VBA should then re-
adjudicate the veteran's claim of 
entitlement to service connection 
for bipolar disorder.  If the 
benefit sought on appeal remains 
denied, VBA should provide the 
veteran and his representative with 
a supplemental statement of the 
case and allow an appropriate 
period of time for response.  The 
case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


